ACCEPTED
                                                                                         06-14-00207-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                    5/13/2015 4:52:33 PM
                                                                                        DEBBIE AUTREY
                                                                                                  CLERK

                          APPEAL NO. 06-14-00207-CR

KARL PATRICK HOULDITCH                 §           IN THE COURT OF  APPEALS
                                                                 FILED IN
                                                             6th COURT OF APPEALS
                                       §                       TEXARKANA, TEXAS
V.                                     §            SIXTH DISTRICT
                                                             5/13/2015OF   TEXAS
                                                                       4:52:33 PM
                                       §                         DEBBIE AUTREY
STATE OF TEXAS                         §                TEXARKANA,   ClerkTEXAS


MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:

      COMES NOW, Jonathan Hyatt, and files his Motion for Extension of Time

to File Appellee’s Brief, pursuant to Rules 9 and 10 of the Texas Rules of

Appellate Procedure, and in support thereof, would show the Court the following:

                                            I.

      The Deadline for filing Appellee’s Brief is May 15, 2015.

                                           II.

      The length of the extension sought is 30 days.

                                           III.

Appellee relies on the following facts to reasonably explain said request for an

extension:

      A. Due to staff changes within the Harrison County District Attorney’s

         office, namely that the former chief appellate attorney accepted

         employment in a neighboring county, the appeal workload has shifted to

         other members of the District Attorney’s Office that have numerous


                                                                                     1
          collateral duties. In the time requested for said extension, the new

          appellate attorney for the County will have begun employment.

      B. The issues involved in this brief require substantial research that has yet

          to be done by Movant in order that an adequate brief might be prepared.

                                          IV.

This is the first request for an extension to file Appellee’s Brief.



      Wherefore, premises considered, undersigned counsel prays for this Court to

extend the time for filing Appellee brief until June 14, 2015, which is thirty days

from the current deadline.

                                        Respectfully Submitted,

                                        /s/ Jonathan Hyatt
                                        Jonathan Hyatt
                                        State Bar No. 24072161

                                        ATTORNEY FOR APPELLEE
                                        Harrison County District Attorney’s Office
                                        P.O. Box 776
                                        Marshall, Texas 75671
                                        Telephone No. (903) 935-8408
                                        Facsimile No. (903) 938-9312
                                        jonh@co.harrison.tx.us




                                                                                       2
                        CERTIFICATE OF CONFERENCE

As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I have

conferred, or made a reasonable attempt to confer, with all other parties, which are

listed below, about the merits of this motion with the following results:

Lew Dunn, Attorney for Appellant, does not oppose this Motion.


                                       /s/ Jonathan Hyatt
                                       Jonathan Hyatt



                           CERTIFICATE OF SERVICE

By affixing my signature below, I, Jonathan Hyatt, hereby certify that a true copy

of Motion for Extension of Time to File Appellee’s Brief has been provided to

Lew Dunn, Attorney for Appellant, on May 13, 2015, by facsimile as provided by

Rule 9.5(b) of the Texas Rules of Appellate Procedure.


                                       /s/ Jonathan Hyatt
                                       Jonathan Hyatt




                                                                                     3